DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natalie Lee on 2-3-2021.
The application has been amended as follows: AMEND CLAIM 1 AS FOLLOWS:
[claim 1]” A device comprising: a substrate having a device region; a source region and a drain region disposed in the substrate within the device region; a gate arranged over the substrate and between the source region and the drain region; a trench structure having a trench disposed in the substrate within the device region, the trench being filled with dielectric material, wherein the trench structure is arranged on a first side of the gate where a predetermined distance is arranged between the trench structure and the first side of the gate; and a well tap region disposed adjacent to the source region, wherein the well tap region comprises a first well tap portion arranged below the trench and which extends along a flat bottom surface of the trench, wherein the well tap region is further arranged along a sidewall of the trench such that the well tap region surrounds the trench structure, wherein at least the first well tap portion of the well tap region has a deeper depth within the substrate as compared to the source region; and a contact extending through the dielectric material in the trench to contact the well tap region.”

Allowable Subject Matter
Claims 1-3, 5-10, 21-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” wherein the well tap region comprises a first well tap portion arranged below the trench and which extends along a flat bottom surface of the trench, wherein the well tap region is further arranged along a sidewall of the trench such that the well tap region surrounds the trench structure, wherein at least the first well tap portion of the well tap region has a deeper depth within the substrate as compared to the source region; and a contact extending through the dielectric material in the trench to contact the well tap region.” and [claim 26]” wherein the deepest depth of the trench structure is deeper than the deepest depth of the source region from a top surface of the substrate; and a well tap region disposed adjacent to the source region, wherein the well tap region extends along at least portion of a bottom surface of the trench structure, wherein the well tap region is further arranged along a sidewall of the trench such that the well tap region surrounds the trench structure, wherein the well tap region has a deeper depth within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMAR MOVVA/Primary Examiner, Art Unit 2898